Title: Tristram Barnard to the Commissioners, 9 October 1778
From: Barnard, Tristram
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      
       Friday the 9th Octor. 1778
      
     
     Your humble petionner hath ben from America this four years in the English Services though not in Goverment Services of any kind nither have I any kind of pretentions or clames to any honour in Supporting the just cause of America any further then Releveing many prisoners with Money and means to make thare Escape from England.
     Therefore wishing to be of more Services then I have ben I have a Desire to Encounter with all the troubles let them be what thay may in America and humble beg your Asistences So far as to give me your pass that I may go from London to Spain and take in Such Goods that may be of Services to the Riseing States of America and not be Subject to be captor’d by any of the States Vesslls. This coply’d with I hope will be Sum Services to America and give me an Opportunity of Exerting my Self in the preasent Cause.
     Wich is the real Desire of your Humble Petisionner
     
      Tristram Barnard
     
     
      NB Gntlemen if you think proper to grant my request there is two Gntlemen in London that hath ben takend and brought to England who have sum property there and we three intend to bye a vessll and go to Spain with the English convoy and from thence to America. Your Answer as Soon as convenant is the request of yours to Serve
     
     
      TB
     
     